DETAILED ACTION
This action is responsive to the request for continued examination filed 8/16/2022.
Claims 1-20 are pending. Claims 1, 9 and 16 are currently amended.
All prior rejections under 35 U.S.C. § 103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Warren, et al., U.S. PGPUB No. 2013/0006761 (“Warren”), in view of Moon, et al., U.S. PGPUB No. 2008/0243756 (“Moon”), in view of Latona, et al., U.S. PGPUB No. 2005/0028188 (“Latona”), and in view of Chen, et al., U.S. PGPUB No. 2014/0207742 (“Chen”).
Warren teaches a system and method for generating online advertisements. With regard to Claim 1, Warren teaches a system comprising:
a computing device (Fig. 2, ad server system 200) configured to: 
obtain item advertisement data identifying a plurality of items to advertise for each of a plurality of item categories ([0034] describes the ad server system carrying out the method of Fig. 1; [0032] describes that the system identifies a plurality of ad units.  [0042] describes that the ad units are stored such that a plurality of ad units for various items exist under each of a plurality of categories); 
obtain, for each of a plurality of positions of a display interface, a corresponding first item category of the plurality of item categories ([0043] describes that an ad group template is used for placing the ads for display; [0040] describes that an ad group template defines the positions of ad units in the display. [0043] describes that categories are assigned to each position in the template, which determines the category of ad to be placed there); 
generate display interface position data identifying the item advertisement determined for each of the plurality of positions of the display interface; and transmit the display interface position data ([0032] describes that the identified ad units grouped according to the template are transmitted to a remote site for display, where each ad unit includes advertising information for products or services).
Moon, in view of Latona teaches a computing device configured to: determine a present date and time; identify item advertisement data including a start time and an end time defining a time range including the present date and time and based on inventory data, the item advertisement data excluding item advertisement data corresponding to an out-of-stock item; and obtaining the item advertisement data. 
Moon teaches at [0018]-[0020] that a system can identify a relationship between a metadata keyword and one or more keywords advertisers have bid on, and advertisements available for display based on the match. After identifying one or more matching advertisements, filter parameters including a time slot and date range for the advertisements can be applied, and content identifiers of advertisements matching the filter parameter sent to a client device. [0046] describes that advertisers select a date and time range to include times of day and specific dates. Latona teaches at [0055] that an advertisement host can use inventory information to determine that supply of a product is exhausted, and stop presenting advertisements for the product.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Moon and Latona with Warren. Allowing advertisers to set date and time limitations for display of ads gives advertisers greater control, and reduces costs by allowing for targeting advertisers to times when they will be most effective. Blocking advertisements for out of stock products ensures consumers aren’t frustrated by advertisements for things that are out of stock. Therefore, on of skill in the art would be motivated to combine elements of Moon and Latona with Warren, to improve functioning of the system through greater control over time ads are presented, as well as by eliminating frustration over ads for products that cannot be purchased.
Warren, in view of Chen teaches a computing device configured to: obtain, for the first item category for each of the plurality of positions, a prioritized list of sub-categories, the prioritized list of sub-categories includes a priority for each sub-category, wherein a first priority is associated with a first sub-category of the prioritized list and a second priority is associated with a second sub-category of the prioritized list, the first priority is higher than the second priority, each sub-category includes a subset of the plurality of items; and determine, for each position of the plurality of positions of the display interface, an item advertisement based on the first item category for the position, the prioritized list of sub-categories for the first item category, and the item advertisement data.
Warren teaches at [0043] that ad units can be acquired and displayed in an interface according to the categories specified for each of the ad positions. Chen teaches at [0083] that a topic category is determined based on a received keyword. [0087] describes that a special topic page is generated with page modules, where the page modules are generated by determining sub-categories for each of the page modules. [0089] describes that sub-categories are determined using a stored hierarchy of categories and sub-categories. [0092] describes that sub-categories have a priority levels associated therewith, and that placement of page modules containing product information is carried out in accordance with the priority for each of the determined sub-categories.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Chen with Warren, Latona and Moon. Chen teaches at [0067] that priority levels of sub-categories can be determined by popularity, thereby ensuring the most popular types of a particular product are prioritized for display to users. Therefore, one of skill in the art would be motivated to combine Chen with Warren, Latona and Moon, to improve the product information display of Warren by prioritizing more popular product sub-categories for display, thereby increasing the likelihood that displayed product information leads to clicks and sales.
Claim 9 recites a method which is carried out by the system of Claim 1, and is similarly rejected. Claim 16 recites instructions which are executed by the system of Claim 1, and is likewise rejected.
With regard to Claim 2, Warren teaches that the item advertisement data further identifies an item priority for each of the plurality of items, and the computing device is configured to determine the item advertisement for each of the plurality of positions of the display interface based on the item priority for each of the plurality of items. [0078] describes that ad units can additionally have a priority assigned thereto, where ad units are assigned to specified positions in a template based on the priority.
Claim 10 recites a method which is carried out by the system of Claim 2, and is similarly rejected. Claim 17 recites instructions which are executed by the system of Claim 2, and is likewise rejected.
With regard to Claim 3, Warren teaches that the item priority for each of the plurality of items comprises a first item priority of a first item, and a second item priority of a second item, wherein the first item priority is higher than the second item priority. Table IX shows ad unit priorities, with units having priorities higher than others.
Claim 11 recites a method which is carried out by the system of Claim 3, and is similarly rejected. 
With regard to Claim 4, Chen teaches that each item of the plurality of items is associated with at least one item sub-category of a plurality of item sub-categories of the corresponding item category of the plurality of item categories, and the computing device is configured to determine, for each position of the plurality of positions of the display interface, the item advertisement based further on the at least one item sub-category. [0094] describes that the sub-categories are used as sub-category keywords, which are used to determine the items that will be inserted into the content modules.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Chen with Warren, Latona and Moon. Chen teaches at [0067] that priority levels of sub-categories can be determined by popularity, thereby ensuring the most popular types of a particular product are prioritized for display to users. Therefore, one of skill in the art would be motivated to combine Chen with Warren, Latona and Moon, to improve the product information display of Warren by prioritizing more popular product sub-categories for display, thereby increasing the likelihood that displayed product information leads to clicks and sales.
Claim 12 recites a method which is carried out by the system of Claim 4, and is similarly rejected. Claim 18 recites instructions which are executed by the system of Claim 4, and is likewise rejected.
With regard to Claim 5, Chen teaches that the computing device is configured to generate mapping data identifying a mapping of each item category to one or more of the plurality of item sub-categories, wherein determining the item advertisement for each position of the plurality of positions of the display interface is based on the mapping data. [0089] describes that a tree structure is stored which maps sub-categories to a category, and that the tree structure is used to select the sub-categories that determine which content items will be displayed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Chen with Warren, Latona and Moon. Chen teaches at [0067] that priority levels of sub-categories can be determined by popularity, thereby ensuring the most popular types of a particular product are prioritized for display to users. Therefore, one of skill in the art would be motivated to combine Chen with Warren, Latona and Moon, to improve the product information display of Warren by prioritizing more popular product sub-categories for display, thereby increasing the likelihood that displayed product information leads to clicks and sales.
Claim 13 recites a method which is carried out by the system of Claim 5, and is similarly rejected. Claim 19 recites instructions which are executed by the system of Claim 5, and is likewise rejected.
With regard to Claim 7, Warren teaches that receiving item advertisement data identifying the plurality of items to advertise for each of the plurality of item categories comprises receiving at least one of the plurality of items to advertise from an item recommendation device. [0035] describes the server sending item advertisements to many other computing systems, thereby recommending items to users in sending the advertisements.
Claim 15 recites a method which is carried out by the system of Claim 7, and is similarly rejected. 
With regard to Claim 8, Warren teaches that the system comprises a web server, and wherein transmitting the display interface position data comprises transmitting the display interface position data to the web server for display within the display interface. [0032] describes that grouped ad units are transmitted to a remote site for display. Therefore, ad templates as shown in Fig. 2 are transmitted from memory to the communications interface unit of the web server.
Claims 6, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Warren, in view of Moon, in view of Latona, in view of Chen, and in view of Krassner, et al., U.S. PGPUB No. 2007/0150353 (“Krassner”).
With regard to Claim 6, Warren, in view of Krassner teaches that the computing device is configured to provide a graphical user interface (GUI) for display, wherein receiving the first item category for each of the plurality of positions of the display interface comprises receiving input data entered by a user into the GUI. 
Warren teaches at [0043] that a plurality of categories are assigned to a template for an ad group. Krassner teaches a system and method for creating digital advertisements. [0104] describes facilities for accessing a billboard graphic and assigning categories thereto. Figs. 25-27 show interfaces through which a user can select a template and define categories for the advertising space within the template, as well as priorities.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to modify Warren, Moon, Latona and Chen to incorporate interfaces for defining template categories. The Warren reference is silent on how the ad group templates therein are created; by incorporating graphic interface in which users can define the categories and priorities for the ad group templates such as those which are taught by Krassner, the system of Warren is more complete, and is improved by offering this additional control to users over the advertisements which appear in ad groups.
Claim 14 recites a method which is carried out by the system of Claim 6, and is similarly rejected. Claim 20 recites instructions which are executed by the system of Claim 6, and is likewise rejected.

Response to Arguments
Applicant’s arguments have been considered but are moot, as the newly cited Latona reference cures any deficiencies with regard to the previously cited references in teaching or suggesting the elements of the amended claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

8/26/2022